Exhibit 10.3

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT (this “Agreement”) is entered into as of [•], 2020, by
and between Oaktree Acquisition Corp., a Cayman Islands exempted company (which
shall domesticate as a Delaware corporation in accordance the Merger Agreement
(as defined below), “Parent”), and the undersigned stockholder (the “Company
Stockholder”). Capitalized terms used and not defined herein shall have the
meanings set forth in the Merger Agreement.

RECITALS

WHEREAS, it is contemplated that, pursuant to the Agreement and Plan of Merger,
dated as of [•], 2020 (as amended, modified, supplemented or waived from time to
time in accordance with its terms, the “Merger Agreement”), by and among Parent,
Rx Merger Sub, Inc., a Delaware corporation and a wholly owned Subsidiary of
Parent (“Merger Sub”), and Hims, Inc., a Delaware corporation (the “Company”),
Merger Sub shall merge with and into the Company pursuant to the Merger upon the
terms and subject to the conditions set forth therein, with the Company being
the surviving corporation in the Merger, and as a result of which the Company
will become a wholly-owned Subsidiary of Parent (the “Merger”);

WHEREAS, as of the date hereof, the Company Stockholder is the record and
beneficial owner of the number of shares of Company Common Stock, Company
Preferred Stock and other Equity Interests of the Company set forth on
Schedule 1 attached hereto (the “Equity Securities”);

WHEREAS, the Company Stockholder will receive substantial benefits from the
consummation of the transactions contemplated by the Merger Agreement;

WHEREAS, the representations, warranties, covenants and other agreements set
forth herein were a material inducement to Parent to enter into the Merger
Agreement and to perform its obligations thereunder;

WHEREAS, Parent is relying on the representations, warranties, covenants and
other agreements of this Agreement and Parent would not enter into the Merger
Agreement or be willing to consummate the Merger without the representations,
warranties, covenants and other agreements of this Agreement; and

WHEREAS, Parent would not obtain the benefit of the bargain set forth in the
Merger Agreement as specifically negotiated by the parties thereto unless this
Agreement was specifically performed and enforced.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

1. Voting; Waiver of Appraisal Rights. The Company Stockholder agrees as
follows: (a) the Company Stockholder hereby irrevocably and unconditionally
waives any rights of appraisal, any dissenters’ rights and any similar rights
relating to the Merger or any other transaction contemplated by the Merger
Agreement that the Company Stockholder may have (under Section 262 of DGCL,
Chapter 13 of the CCC or otherwise) by virtue of, or with respect to, any
outstanding Company Capital Stock owned of record or beneficially by the Company
Stockholder; (b) the Company Stockholder will, with respect to all



--------------------------------------------------------------------------------

of the Company Stockholder’s shares of Company Capital Stock (including any
shares of Company Capital Stock resulting from the exercise of any Equity
Interests after the date hereof), vote to approve and adopt the Merger Agreement
and the transactions contemplated thereby, including the Merger, and will not
withdraw or rescind such vote or otherwise take action to make such vote
ineffective; (c) prior to the Effective Time, the Company Stockholder will
execute and deliver a Letter of Transmittal in substantially the form attached
as Exhibit H to the Merger Agreement for all of the Company Stockholder’s shares
of Company Capital Stock (including any shares of Company Capital Stock
resulting from the exercise of any Equity Interests after the date hereof); and
(d) the Company Stockholder will cooperate with Parent in taking such actions as
are reasonably necessary and requested by Parent to consummate the transactions
contemplated by the Merger Agreement.

2. Representations and Warranties of the Company Stockholder.

(a) The Company Stockholder hereby represents and warrants to Parent that the
Equity Securities held by the Company Stockholder constitute all of the shares
of Company Common Stock, Company Preferred Stock and other Equity Interests of
the Group Companies owned of record or beneficially by the Company Stockholder
as of the date hereof. The Company Stockholder has good and valid title to such
Equity Securities and as of the Effective Time will have good and valid title to
such Equity Securities free and clear of all Liens (other than transfer
restrictions under applicable securities Laws and other restrictions as set
forth in the Stockholder Agreements).

(b) [(A) The Company Stockholder has all requisite capacity to execute and
deliver this Agreement and the Ancillary Agreements to which it is a party, and
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby,] // [(A) The Company Stockholder
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation or organization and has the requisite corporate,
limited liability company or other entity power and authority, as applicable, to
execute and deliver this Agreement and the Ancillary Agreements to which it is a
party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby,] [(B) the execution, delivery and
performance by the Company Stockholder of this Agreement and the Ancillary
Agreements to which it is a party, and its obligations hereunder and thereunder
have been duly and validly authorized by the Company Stockholder and no other
act or proceeding on the part of the Company Stockholder is necessary to
authorize the execution, delivery or performance of this Agreement and the
Ancillary Agreements to which it is a party, and the consummation of the
transactions contemplated hereby and thereby,] ([C]) this Agreement has been,
and the Ancillary Agreements to which the Company Stockholder is or will be a
party as of the Closing Date shall be, duly executed and delivered by the
Company Stockholder and, assuming the due authorization, execution and delivery
by each other party hereto and thereto, constitutes a valid and binding
obligation of the Company Stockholder, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency and other similar Laws affecting
the enforceability of creditors’ rights generally, general equitable principles
and the discretion of courts in granting equitable remedies, and ([D]) neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will [(i) conflict with or result in any
material breach of any provision of the Governing Documents of the Company
Stockholder,] ([ii]) require any material filing with, or the obtaining of any
material consent or material approval of, any Governmental Entity by the Company
Stockholder, or [(iii)] violate in any material respect any material Law
applicable to the Company Stockholder, except, in the case of the foregoing
clauses [(ii) and (iii)], for violations which would not prevent or delay the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.

3. Merger Agreement Obligations. Except (u) pursuant to the Company
Stockholder’s Letter of Transmittal delivered in accordance with the Merger
Agreement, (v) the granting of voting proxies to the founders or management team
of the Company, (w) any Promissory Note Cancellation, (x) any

 

2



--------------------------------------------------------------------------------

Company Share Redemption in accordance with the terms of the Merger Agreement,
or (y) to implement the Dual Class Structure and/or the Company
Recapitalization, the Company Stockholder will not, directly or indirectly,
(i) sell, transfer, assign, tender in any tender or exchange offer, pledge,
encumber, hypothecate or similarly dispose of (by merger, by testamentary
disposition, by operation of law or otherwise), either voluntarily or
involuntarily, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, Lien or similar
disposition of (by operation of law or otherwise), any of the Equity Securities,
(ii) deposit any of the Equity Securities into a voting trust or enter into a
voting agreement or arrangement or grant any proxy or power of attorney with
respect thereto that is inconsistent with this Agreement, or (iii) agree
(whether or not in writing) to take any of the actions referred to in the
foregoing clause (i) or (ii) of this Section 3. The Company Stockholder hereby
agrees to be bound by the terms and conditions set forth in Article 2 (Merger
Consideration; Effects of the Merger), Section 5.5 (Public Announcements),
Section 5.20 (Exclusivity), Section 5.24 (Transfers of Ownership), Section 9.18
(Non-Survival), Section 9.19 (Trust Account Waiver) and, to the extent
applicable to any of the foregoing, the remaining provisions of Article IX
(Miscellaneous) of the Merger Agreement fully and to the same extent as if the
Company Stockholder was a party and signatory to such provisions of the Merger
Agreement.

4. General Waiver and Release.

(a) As partial consideration for the right to participate in the Merger as a
Company Stockholder and receive Merger Consideration, the Company Stockholder,
on behalf of itself and any of its heirs, executors, beneficiaries,
administrators, successors, assigns and controlled Affiliates, as applicable
(each, a “Releasor”), hereby forever, unconditionally and irrevocably acquits,
remises, discharges and releases, effective as of the Closing, the Group
Companies and their respective Affiliates (including Parent, after the Closing),
each of their respective officers, directors, equityholders, employees,
partners, trustees and Representatives, and each successor and assign of any of
the foregoing (collectively, the “Company Released Parties”), from any and all
claims, obligations, liabilities, charges, demands, and causes of action of
every kind and character, whether accrued or fixed, absolute or contingent,
matured or unmatured, suspected or unsuspected or determined or determinable,
and whether at law or in equity, which any Releasor now has, ever had or may
have against or with the Company Released Parties, or any of them, in any
capacity, whether directly or derivatively through another Person, for, upon, or
by reason of any matter, cause or thing, whatsoever, on or at any time prior to
the Closing, relating to the Company Stockholder’s relationship as an equity
holder of, or service provider to, the Group Companies and agrees not to bring
or threaten to bring or otherwise join in any action against the Company
Released Parties, or any of them, for, upon, or by reason of any matter, cause
or thing, whatsoever, on or at any time prior to the Closing relating to each
undersigned stockholder’s relationship as an equity holder of, or service
provider to, the Group Companies; provided, however, that, to the extent
applicable to each Releasor, the claims, obligations, liabilities, charges,
demands, and causes of action released pursuant to this Section 4(a)
(collectively, the “Released Claims”) does not apply to the following:
(a) regular salary and vacation or other compensation or benefit that is accrued
and earned but unpaid by any Group Company at the Closing; (b) any unreimbursed
travel or other expenses and advances that are reimbursable under the current
policies of any Group Company; (c) any benefits that are accrued and earned but
unpaid at the Closing under any employee benefit plan of any Group Company or
any rights under health insurance plans, retirement plans or other similar plans
sponsored by any Group Company; (d) any rights to indemnification, exculpation
and/or advancement of expenses pursuant to the Governing Documents of any Group
Company, indemnification agreements with any Group Company or any directors’ and
officers’ liability insurance policies with respect to actions taken or not
taken by such Releasor in his or her capacity as an officer or director of a
Group Company; or (e) any rights of the Releasors under this Agreement, the
Merger Agreement and Ancillary Agreements. Without limiting the foregoing, the
Company Stockholder, on behalf of itself and each Releasor, understands and
agrees that the claims released in this Section 4(a) include not only claims
presently known but also include all unknown or

 

3



--------------------------------------------------------------------------------

unanticipated claims, obligations, liabilities, charges, demands, and causes of
action of every kind and character that would otherwise come within the scope of
the Released Claims. The Company Stockholder, on behalf of itself and each
Releasor, understands that he, she or it may hereafter discover facts different
from what he, she or it now believes to be true, which if known, could have
materially affected this Agreement, but the Company Stockholder, on behalf of
itself and each Releasor, nevertheless waives any claims or rights based on
different or additional facts. The Company Stockholder, on behalf of itself and
each Releasor, assumes the risk of any mistake of fact or applicable Law with
regard to any potential claim or with regard to any of the facts that are now
unknown to it relating thereto. The Company Stockholder, on behalf of itself and
each Releasor, knowingly and voluntarily waives and releases any and all rights
and benefits he, she or it may now have, or in the future may have, under
Section 1542 of the California Civil Code (or any analogous law of any other
state), which reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

The Company Stockholder, on behalf of itself and each Releasor, understands that
Section 1542, or a comparable statute, rule, regulation or order of another
jurisdiction, gives the Company Stockholder the right not to release existing
claims of which the Company Stockholder is not aware, unless the Company
Stockholder voluntarily chooses to waive this right. Having been so apprised,
the Company Stockholder, on behalf of itself and each Releasor, nevertheless
hereby voluntarily elects to and does waive the rights described in
Section 1542, or such other comparable statute, rule, regulation or order, and
elects to assume all risks for claims that exist, existed or may hereafter exist
in its favor, known or unknown, suspected or unsuspected, arising out of or
related to claims or other matters purported to be released pursuant to this
Section 4, in each case, effective at the Closing. The Company Stockholder, on
behalf of itself and each Releasor, acknowledges and agrees that the foregoing
waiver is an essential and material term of the release provided pursuant to
this Section 4 and that, without such waiver, Parent would not have agreed to
the terms of this Agreement.

(b) The Company Stockholder, on behalf of itself and each Releasor, represents
and warrants that no Releasor has transferred or otherwise alienated any of the
claims or causes of action released herein.

5. Covenants.

(a) Further Assurances. From time to time and without additional consideration,
the Company Stockholder shall execute and deliver, or cause to be executed and
delivered, such additional transfers, assignments, endorsements, proxies,
consents and other instruments, and shall take such further actions as Parent
may reasonably request for the purpose of carrying out and furthering the intent
of this Agreement or the Merger Agreement, including filing any consent
necessary or appropriate to effect the Dual Class Structure or the Company
Recapitalization, including with respect to the A&R Company Dual Class Charter
in substantially the form as set forth in Exhibit D to the Merger Agreement.

(b) Acknowledgment. THE COMPANY STOCKHOLDER ACKNOWLEDGES AND AGREES THAT THE
COMPANY STOCKHOLDER IS ENTERING INTO THIS AGREEMENT ON THE COMPANY STOCKHOLDER’S
OWN FREE WILL AND NOT UNDER ANY DURESS OR UNDUE INFLUENCE. THE COMPANY
STOCKHOLDER HAS ENTERED INTO THIS AGREEMENT FREELY AND WITHOUT COERCION, THE
COMPANY STOCKHOLDER HAS BEEN ADVISED BY PARENT TO CONSULT WITH COUNSEL OF THE
COMPANY

 

4



--------------------------------------------------------------------------------

STOCKHOLDER’S CHOICE WITH REGARD TO THE EXECUTION OF THIS AGREEMENT AND THE
COMPANY STOCKHOLDER’S COVENANTS HEREUNDER, THE COMPANY STOCKHOLDER HAS HAD AN
ADEQUATE OPPORTUNITY TO CONSULT WITH SUCH COUNSEL AND EITHER SO CONSULTED OR
FREELY DETERMINED IN THE COMPANY STOCKHOLDER’S OWN DISCRETION NOT TO SO CONSULT
WITH SUCH COUNSEL, THE COMPANY STOCKHOLDER UNDERSTANDS THAT PARENT HAS BEEN
ADVISED BY COUNSEL, AND THE COMPANY STOCKHOLDER HAS READ THIS AGREEMENT AND THE
MERGER AGREEMENT AND FULLY AND COMPLETELY UNDERSTANDS THIS AGREEMENT AND THE
MERGER AGREEMENT AND EACH OF THE COMPANY STOCKHOLDER’S REPRESENTATIONS,
WARRANTIES, COVENANTS AND OTHER AGREEMENTS HEREUNDER AND THEREUNDER. THIS
AGREEMENT SHALL BE INTERPRETED AND CONSTRUED AS HAVING BEEN DRAFTED JOINTLY BY
THE COMPANY STOCKHOLDER AND PARENT AND NO PRESUMPTION OR BURDEN OF PROOF SHALL
ARISE FAVORING OR DISFAVORING ANY PARTY HERETO BY VIRTUE OF THE AUTHORSHIP OF
ANY OR ALL OF THE PROVISIONS OF THIS AGREEMENT.

(c) Consent to Terminate Certain Agreements. The Company Stockholder hereby
consents to the termination, contingent upon and effective as of the Closing, of
the Company Affiliate Agreements and the Stockholder Agreements to which it is a
party in accordance with Section 5.14 of the Merger Agreement (other than any
Contracts set forth on Schedule 5.14 to the Merger Agreement and any
indemnification agreements between any Indemnified Person and any Group
Company); provided that, to the extent that such Company Stockholder is a party
to any such terminated agreements, notwithstanding the termination of the such
terminated Agreements, such Company Stockholder hereby acknowledges and agrees
that any undertakings by such Company Stockholder therein to keep confidential,
or not to disclose or use, confidential information shall survive the
termination contemplated by these resolutions for a period of five (5) years
following the Effective Time. The Company Stockholder hereby irrevocably and
unconditionally waives any rights to notice contained in any such terminated
agreements, any Governing Documents of the Company or otherwise with respect to
the Merger or any of the other transactions contemplated by the Merger
Agreement.

6. General Provisions.

(a) Amendment. This Agreement may not be amended except by an instrument signed
by Parent and the Company Stockholder.

(b) Termination. This Agreement shall terminate upon the termination of the
Merger Agreement prior to the consummation of the Merger.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered in person or, by
e-mail, (b) on the next Business Day when sent by overnight courier, or (c) on
the second succeeding Business Day when sent by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party hereto as shall be
specified by like notice):

(i) if to Parent:

c/o Oaktree Acquisition Corp.

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Attention:  Patrick McCaney

Alexander Taubman

 

5



--------------------------------------------------------------------------------

Zaid Pardesi

E-mail:     pmccaney@oaktreecapital.com

ataubman@oaktreecapital.com

zpardesi@oaktreecapital.com

with a copy (which shall not constitute notice to Parent) to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention:  Matthew S. Arenson, P.C.

Hamed Meshki, P.C.

Christian O. Nagler

Nathan J. Davis

E-mail:     matthew.arenson@kirkland.com

hamed.meshki@kirkland.com

christian.nagler@kirkland.com

nathan.davis@kirkland.com

(ii) if to the Company Stockholder:

At the address provided in the Company Stockholder’s signature page.

All such notices, requests, demands, waivers and communications shall be deemed
received upon (i) actual receipt thereof by the addressee, or (ii) actual
delivery thereof to the appropriate address.

(d) Interpretation. Unless the context of this Agreement otherwise clearly
requires, (i) references to the plural include the singular, and references to
the singular include the plural, (ii) references to one gender include the other
gender, (iii) the words “include”, “includes,” “including” and words of similar
import do not limit the preceding terms or words and shall be deemed to be
followed by the words “without limitation”, (iv) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(v) the term “or” will not be deemed to be exclusive, (vi) the word “will” shall
be construed to have the same meaning and effect as the word “shall”, (vii) the
terms “day” and “days” mean and refer to calendar day(s), and (viii) the terms
“year” and “years” mean and refer to calendar year(s). Unless otherwise set
forth in this Agreement, references in this Agreement to (i) any document,
instrument or agreement (including this Agreement) (A) includes and incorporates
all exhibits, schedules and other attachments thereto, (B) includes all
documents, instruments or agreements issued or executed in replacement thereof,
and (C) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified or supplemented from time to time in
accordance with its terms and in effect at any given time, and (ii) a particular
Law means such Law, as amended, modified, supplemented or succeeded from time to
time and in effect on the date hereof. All Section and Schedule references
herein are to Sections and Schedules of this Agreement, unless otherwise
specified.

(e) Section Headings; Defined Terms. The Section headings and the words used for
defined terms themselves (but not, for the avoidance of doubt, the express
definitions thereof) contained in this Agreement are exclusively for the purpose
of reference, are not part of the agreement of the parties hereto and shall not
in any way affect the meaning or interpretation of this Agreement.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

6



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or e-mail shall be as effective as delivery of a manually executed
counterpart of the Agreement. Minor variations in the form of the signature
page, including footers from earlier versions of this Agreement or any such
other document, will be disregarded in determining a party’s intent or the
effectiveness of such signature.

(g) Entire Agreement; No Third Party Beneficiaries. The agreement of the parties
that is comprised of this Agreement, the Letter of Transmittal executed by the
Company Stockholder and the provisions of the Merger Agreement referenced in
Section 3 herein to which the Company Stockholder has expressly agreed to be
bound constitute the entire agreement and understanding among the parties hereto
with respect to the subject matter hereof and thereof and supersedes all other
prior agreements and understandings, both oral and written, relating to the
subject matter of this Agreement, and is not intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder; provided,
however, that the Company Released Parties are express third party beneficiaries
of this Agreement. For the avoidance of doubt, this Agreement does not and shall
not affect any prior understandings, agreements or representations with respect
to any similar subject matter entered into in connection with or as a result of
the Company Stockholder’s ownership of any direct or indirect Equity Interests
of the Group Companies or any provision of services to the Group Companies.

(h) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.

(i) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned,
directly or indirectly, including by operation of law, by any party hereto
without the prior written consent of the other party hereto; provided, that
Parent shall be permitted, without the consent of the Company Stockholder, to
make an assignment of any or all of its rights and interests hereunder to the
Company or any of its Subsidiaries following the Closing. Any purported
assignment in violation of this Section 6(h) shall be null and void ab initio.

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof)
as to all matters (including Actions related hereto), including matters of
validity, construction, effect, performance and remedies.

(k) Consent to Jurisdiction, Etc. Each party hereto hereby and any Person
asserting rights as a third party beneficiary may do so only if he, she or it
irrevocably agrees that any Legal Dispute shall be brought only to the exclusive
jurisdiction of the courts of the State of Delaware or the federal courts
located in the State of Delaware, and each party hereto hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding that is brought in any such court has
been brought in an inconvenient forum. During the period a Legal Dispute that is
filed in accordance with this Section 6(j) is pending before a court, all
actions, suits or

 

7



--------------------------------------------------------------------------------

proceedings with respect to such Legal Dispute or any other Legal Dispute,
including any counterclaim, cross-claim or interpleader, shall be subject to the
exclusive jurisdiction of such court. Each party hereto and any Person asserting
rights as a third party beneficiary may do so only if he, she or it hereby
waives, and shall not assert as a defense in any Legal Dispute, that (a) such
party is not personally subject to the jurisdiction of the above named courts
for any reason, (b) such action, suit or proceeding may not be brought or is not
maintainable in such court, (c) such party’s property is exempt or immune from
execution, (d) such action, suit or proceeding is brought in an inconvenient
forum, or (e) the venue of such action, suit or proceeding is improper. A final
judgment in any action, suit or proceeding described in this Section 6(j)
following the expiration of any period permitted for appeal and subject to any
stay during appeal shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Laws. [EACH OF THE PARTIES HERETO AND ANY PERSON ASSERTING RIGHTS AS
A THIRD PARTY BENEFICIARY MAY DO SO ONLY IF HE, SHE OR IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM RELATING THERETO. IF THE SUBJECT
MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS
PROHIBITED, NO PARTY HERETO NOR ANY PERSON ASSERTING RIGHTS AS A THIRD PARTY
BENEFICIARY SHALL ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. FURTHERMORE, NO PARTY HERETO NOR ANY PERSON ASSERTING RIGHTS AS A THIRD
PARTY BENEFICIARY SHALL SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A
SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE
WAIVED.]1

(l) Specific Performance. The Company Stockholder agrees that irreparable damage
may occur for which monetary damages, even if available, may not be an adequate
remedy in the event that the Company Stockholder does not perform its
obligations under the provisions of this Agreement in accordance with its
specified terms or otherwise breach such provisions. The Company Stockholder
acknowledges and agrees that Parent shall therefore be entitled to seek an
injunction or injunctions, specific performance or other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any action instituted in any court in the United States or
in any state or province having jurisdiction over the parties hereto and the
matter in addition to any other remedy to which they may be entitled pursuant
hereto, and that such explicit rights of specific enforcement are an integral
part of the transactions contemplated by this Agreement and without such rights,
Parent would not have entered into this Agreement. The Company Stockholder
agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that Parent has an adequate
monetary or other remedy at law. The Company Stockholder acknowledges and agrees
that if Parent seeks an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the terms and provisions of this Agreement,
Parent shall not be required to provide any bond or other security in connection
with any such order or injunction.

[Signature Pages Follow]

 

1 

Note to Draft: Jury trial waiver to be removed for individuals in California and
venue to instead be limited to Chancery Court in Delaware.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and the Company Stockholder have caused this Support
Agreement to be executed as of the date first written above.

 

PARENT: OAKTREE ACQUISITION CORP. By:     Name:   Title:  



--------------------------------------------------------------------------------

COMPANY STOCKHOLDER:

 

[NAME] /// [NAME]

By:     Name:   Title:  

[______________] [______________] [______________] Attention: [______________]
Facsimile: [______________] Email: [______________]



--------------------------------------------------------------------------------

Schedule 1

Equity Securities

 

Company Stockholder

  

Class, Number and Type of Equity Interests

[•]    [•]